Patterson, J.
 After a careful examination of the record in this case, we are of the opinion that the evidence sustains the decree of the chancery court in granting a temporary injunction against the defendant named in the original bill because of the imminent, perilous and dangerous circumstances revealed by the testimony. Paramount-Richards Theatres, Inc. v. City of Hattiesburg, 210 Miss. 271, 49 So. 2d 574 (1950); Southern Bus Lines, Inc. v. Amalgamated Ass’n. of Street, Electric Railway & Motor Coach Employees of America, 205 Miss. 354, 38 So. 2d 765 (1949). We do not pass upon the lack of specificity in the temporary injunction, as the same was *436superseded by a permanent injunction of May 22, 1964.
 However, we are of the opinion that since the issuance of the temporary injunction on June 6, 1963, and the issuance of the permanent injunction on May 22, 1964, the emergency situation had substantially diminished and that relative peace and quiet prevailed in the city, as noted by the chancellor in his separate opinion and finding of fact. Under these improved circumstances, the exigency of the situation having passed, we hold that the injunction should not have been made permanent and the court erred in so doing.
The order of May 22, 1964, making the injunction permanent is reversed and the injunction is hereby dissolved.
All Justices concur.